The Attorney                General of Texas
                                                August         21,   1980
MARK WHITE
Attorney General


                        Honorable Tim Curry                           Opinion NO. m-225
                        Criminal District Attorney
                        Tarrant County Courthouse                     Re: Whether a married woman
                        Fort Worth, Texas 76102                       may register    to vote tmder a
                                                                      hyphenated last name consisting of
                                                                      her maiden name and her husband’s
                                                                      surname

                        Dear Mr. Curry:

                             You ask the following question:

                                      May a married woman register to vote under a
                                   hyphenated last name consisting of her maiden name
                                   and her husband’s surname.

                             Article 5.13b of the Election Code provides in pertinent     part:

                                       An application form for voter registration shall
                                   provide that the following required information be
                                   furnished by the applicant:

                                       (1) The applicant’s first name, middle name (if
                                   any), and surname.      If the applicant is a married
                                   woman using her husband’s surname, she shall furnish
                                   her first name, maiden name, and husband’s surname.

                              section requires every applicant to state his surname.     A married
                        woman who uses her husband’s surname must also give her maiden name.
                        The law &es not require that every married woman use her husband’s
AnEqual
    .~opportunity/      surname on her application for voter registration.
        :tionEmployer                                                       -See Attorney General
                        Opinion H-432 (1974).

                               In our opinion, a married woman may assume a hyphenated surname
                        consisting of her maiden name and her husband’s surname. Attorney General
                        Opinion H-432 (19’74)discussed the common law right of a person to change
                        his name “by repute.” Section 32.21 of the Family Code did not abolish that
                        right, but merely provided a method for recording the change. In re Evett’s
                        Appeal, 392 S.W.2d 781 (Tex. Civ. App. - San Antonio 1965, writ ref’dl. The




                                                  P.     717
Honorable Tim Curry - Page TWO (MN-2251




Court of Criminal Appeals has recognized the right of a married woman to be known
by her maiden name or a name other than her husband’s surname. Rica v. State, 38
S.W. 801 (Tex. Crim. App. 1897). The court also quoted a legal encyclopedia which
stated that a couple on marriage might join their names together. In Young v. State,
17 S.W. 413 (Tex. Civ. App. 18911,the court recognized the use of a double surname by a
native of Mexico known by both his mother’s and father’s surnames.

      We believe that a woman may change her name by repute at the time of her
marriage to a hyphenated combination of her maiden name and her husband’s surname,
as long as she uses that name consistently and non-fraudulently. See Attorney General
Opinion H-432 (1974). She may register to vote under the hyphe=ed       surname which
she has assumed.

                                   SUMMARY

               A married woman may register to vote under a hyphenated
           last name consisting of her maiden name and her husband’s
           surname.




                                              MARK      WHITE
                                              Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

Prepared by Susan Garrison
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

C. Robert Heath, Chairman
Jon Bible
Susan Garrison
Rick Gilpin
Iris Jones




                                   P-   718